FILED IN                                                                       PD-0077-15
COURT OF CRIMINALAPPEALS                                              COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
     September 10, 2015                                               Transmitted 9/10/2015 3:38:25 PM
                                                                        Accepted 9/10/2015 3:45:24 PM
                                                                                       ABEL ACOSTA
   ABELACOSTA, CLERK                    No. PD-0077-15                                       CLERK


                            IN THE COURT OF CRIMINAL APPEALS                       OjuJJQ
                                  OF THE STATE OF TEXAS
                                                                                               IV


         STEVEN COLE,                                                       Appellant

         v.



         STATE OF TEXAS,                                                     Appellee




                                   Appeal from Gregg County



                                           *****




                           STATE'S MOTION FOR LEAVE TO FILE
                          A PRE-SUBMISSION SUPPLEMENTAL BRIEF

                                           *****




                                        Lisa C. McMinn
                                   State Prosecuting Attorney
                                     Barl.D. No. 13803300


                                     JOHN R. MESSINGER
                               Assistant State Prosecuting Attorney
                                     Bar I.D. No. 24053705


                                        P.O. Box 13046
                                      Austin, Texas 78711
                                   information@spa.texas.gov
                                    512/463-1660 (Telephone)
                                       512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      The State Prosecuting Attorney respectfully presents her motion for leave to file

a Pre-Submission Supplemental Briefunder Texas Rule ofAppellate Procedure 70.4.

The State's supplemental briefis intended to further narrow the central issue presented

in this case, i.e., whether article 38.23 requires exclusion of evidence obtained in

good-faith reliance on the mandatory blood-draw statute or prevailing case law on

exigent circumstances. This will hopefully assist the Court and opposing counsel at

argument.

                              PRAYER FOR RELIEF


      WHEREFORE, the State of Texas prays that the Court of Criminal Appeals

grant it leave to file its Pre-Submission Supplemental brief.

                                         Respectfully submitted,

                                             /s/ John R. Messinger
                                         JOHN R. MESSINGER
                                         Assistant State Prosecuting Attorney
                                         Bar I.D. No. 24053705


                                         P.O. Box 13046
                                         Austin, Texas 78711
                                         information@spa.texas.gov
                                         512/463-1660 (Telephone)
                                         512/463-5724 (Fax)
                         CERTIFICATE OF SERVICE


      A copy of the foregoing State's Motion for Leave to File a Pre-Submission

Supplemental Brief has been e-served or e-mailed on this the 10th day of September,

2015 to:


Zan Colson Brown
Assistant District Attorney
101 East Methvin, Suite 333
Longview, Texas, 75601
zan.brown@co.gregg.tx.us

Ebb Mobley
P.O. Box 2309
Longview, Texas 75606
ebbmob@aol .com




                                               Is,/ John R. Messinger
                                            John R. Messinger
                                            Assistant State Prosecuting Attorney